DETAILED ACTION
This Office Action is in response to Application filed November 8, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species 2 drawn to the embodiment shown in Fig. 8 of current application, claims 1-10, in the reply filed on February 8, 2021 is acknowledged.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
On line 2 of claim 2, “the conduction band” should be replaced with “a conduction band” to avoid indefiniteness.
On line 2 of claim 3, “10^16 atoms/cm^3” should be replaced with “1016 atoms/cm3”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published 

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kelly et al. (US 10,134,871)
Regarding claims 1, 2 and 4-10, Kelly et al. disclose an electronic device (Fig. 8) comprising: a first layer (230; fin feature) on a substrate (210), the first layer comprising a first semiconductor material (col. 3, lines 16-18); and a source region or a drain region (250) (col. 3, lines 40-41) on the substrate, the source region or drain region comprising a second semiconductor material (col. 3, lines 53-57) that inherently has a bandgap smaller than a bandgap of the first semiconductor material when the first semiconductor material 230 is GaAs or InP as recited in claim 5 and as disclosed by Kelly et al., and the second semiconductor material 250 is InGaAs or InSb as recited in claim 6 and as disclosed by Kelly et al.; and a gate electrode (710) (col. 7, line 11) on the first layer (230) (claim 1), wherein the first semiconductor material inherently has a conduction band that has a zero offset relative to the conduction band of the second semiconductor material when the first semiconductor material 230 is GaAs or InP as recited in claim 5, and the second semiconductor material 250 is InGaAs or InSb as recited in claim 6, because (a) Kelly et al. disclose all the claimed structural and materials elements recited in claims 1 and 2, and (b) if Kelly et al. do not meet the claim limitation of claim 2, claim 2 would be indefinite for not claiming an essential and critical feature to the practice of the claimed invention (claim 2), each of the first semiconductor material (230) and the second semiconductor material (250) comprises a III-V semiconductor material (claim 4), the first semiconductor material (230) comprises gallium arsenide or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 10,134,871)  The teachings of Kelly et al. are discussed above.
A16 atoms/cm A 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first semiconductor material can have a dopant concentration equal or smaller than 10A16 atoms/cm A 3, because (a) the first semiconductor material 230 would form a channel layer in the FinFET disclosed by Kelly et al., (b) a channel layer in a field effect transistor has commonly include a small amount of dopants, if any, since the dopants would act as scattering centers of the charge carriers of electrons or holes, resulting in a reduced carrier mobility when there are too many dopants, and (c) furthermore, Kelly et al. do not explicitly disclose doping of the first material, which would render the claimed range of the dopant concentration obvious since the first material would at best include unwanted or unintended impurities that would negatively affect the electrical characteristics of the claimed electronic device, which thus should be minimized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 8,836,016)
Wu et al. (US 8,618,556)
Huang et al. (US 9,391,201)
Huang et al. (US 9,876,112)
Chen et al. (US 10,269,968)

Kise et al., “Fin width dependence on gate controllability of InGaAs channel FinFETs with regrown source/drain,” Solid-State Electronics 126 (2016) pp. 92–95.
Huang, “III-V Ultra-Thin-Body InGaAs/InAs MOSFETs for Low Standby Power Logic Applications,” PhD Dissertation at University of California at Santa Barbara (2015).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  


/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 23, 2021